Citation Nr: 9930291	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  98-01 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

1.  Whether the character of the veteran's November 1994 
discharge constitutes a bar to receipt of Department of 
Veterans Affairs (VA) benefits for the period of service from 
March 7, 1987, to November 30, 1994, except for benefits 
under 38 C.F.R. § 3.360.  

2.  Entitlement to service connection for a lumbosacral spine 
disability.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1974 to November 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 administrative 
decision of a Regional Office (RO) of the Department of 
Veterans Affairs (VA), which determined the character of the 
veteran's November 1994 discharge from service was a bar to 
benefits for the period of service from March 7, 1987 to 
November 30, 1994.  In subsequent written statements to the 
VA, the veteran contested the effective dates determined by 
the VA for which his service was dishonorable.  As these 
statements were received less than one year after the 
September 1995 administrative decision, they constitute the 
filing of a notice of disagreement.  

Also, in a January 1997 rating decision, the RO denied the 
veteran's application to reopen a previously-denied claim for 
service connection for a low back disability.  The veteran 
filed a timely notice of disagreement, initiating an appeal 
on that issue.  

The veteran's first claim for service connection for a low 
back disability was denied by a VA RO via a September 1995 
rating decision.  This decision did not become a finally-
adjudicated claim until one year after the date on the letter 
notifying the appellant of the decision.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 3.160(c), (d) (1999).  In 
the present case, additional evidence was submitted by the 
veteran within a year after the September 1995 decision.  The 
RO considered this evidence and issued a May 1996 rating 
decision continuing the prior denial of service connection 
for a low back disability.  The veteran was informed of this 
decision, and in September 1996 filed an informal application 
to "reopen" his claim for service connection for a low back 
disability.  Additional medical evidence was also submitted 
at that time.  In a January 1997 rating decision, the RO 
denied the veteran's application to reopen, finding no new 
and material evidence had been submitted.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991); 38 C.F.R. § 3.156(a) (1999).  
However, new and material evidence requirements do not apply 
to the veteran's claim, as the September 1995 and May 1996 
rating decisions never became final; in each case, additional 
evidence was received before the expiration of the one year 
period for filing an appeal.  This evidence required 
reconsideration by the RO and, after a new rating decision 
was issued, a new one year appeals period began.  38 C.F.R. 
§ 3.156(b) (1999).  Thus, the veteran's claim for service 
connection for a low back disability must be considered on 
the merits.  

Because a determination on the issue of service connection 
for a low back disability is contingent upon the 
characterization of the veteran's service from March 1987 to 
November 1994, this issue is inextricably intertwined with 
character of discharge issue on appeal.  Harris v. Derwinski, 
1 Vet. App. 180 (1991).  Accordingly, a decision on the 
service connection issue will be deferred until the 
underlying character of discharge issue being remanded is 
finally adjudicated.  

In his January 1998 VA Form 9, the veteran requested a 
personal hearing before a hearing officer at the RO.  
However, he subsequently withdrew this hearing request via a 
March 1999 written and signed statement, and no hearing ever 
took place.  This written withdraw of the hearing request is 
accepted by the Board, and there is no need for a remand on 
that basis at this time.  38 C.F.R. § 20.700 et seq. (1999).  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

In his September 1995 and December 1995 written statements to 
the Board, the veteran expressed clear disagreement with the 
RO's characterization of his service from March 1987 to 
November 1994.  It is clear that the veteran intended to 
disagree with the September 1995 administrative decision 
which found no honorable service after March 1987.  
Therefore, full development of this claim is required so that 
he may complete the appellate process.  The law mandates that 
a statement of the case must be issued following a notice of 
disagreement if the matter in controversy is not otherwise 
resolved by a full grant of benefits to the appellant or a 
withdrawal of the notice of disagreement.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 1926 (1998).  This action has not 
yet been accomplished in the present case.  

In light of the above, this claim is remanded for the 
following additional development:  

The RO must issue a statement of the case 
on the issue of the characterization of 
the veteran's service from March 1987 to 
November 1994 to the appellant and his 
representative, and assure that they are 
notified of the steps required to 
complete the appeal under 38 U.S.C.A. 
§ 7105.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



